Citation Nr: 1535344	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  05-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative residuals of dislocations of the left shoulder, evaluated as 30 percent disabling

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to an increased rating for the left shoulder disability.  

In June 2009, the Board remanded the issue on appeal for additional development, specifically to afford the Veteran additional VA examination.  

The appeal was returned to the Board and in a March 2011 decision, the Board denied entitlement to a disability rating greater than 30 percent for post-operative residuals of left shoulder dislocations.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its determination that the Veteran did not present with symptoms contemplated by a Diagnostic Code other than that under which he was rated.  The Joint Motion indicated that the Board had failed to consider entitlement to separate ratings based on evidence reflecting neurological symptomatology and muscle involvement potentially associated with his service-connected shoulder disability.  

In November 2012, the Board remanded the matter for compliance with the terms of the Joint Motion.  The Board found that a remand was necessary to afford a VA examination to determine the current severity of the Veteran's service-connected left shoulder, and to assess whether the Veteran experienced any neurological and/or muscle impairment as a result of his left shoulder disability.   

In April 2013, the Board found that it was necessary to remand the matter again because it was unclear from the examination report whether the Veteran's complaints of numbness from his left shoulder to his thumb should be attributed solely to his carpal tunnel problem or whether the examiner was stating that a definite opinion could only be provided after it was determined whether the prescribed left wrist splint alleviated the Veteran's numbness.  Further, as muscle atrophy was noted in November 2006, the Board found that the examiner's statement that muscle atrophy was not described in any orthopedic notes of record to be contradicted by the record and the examiner did not discuss the significance of the test results suggesting possible left rotator cuff tendinopathy or tear.  The Board found that the evidence of record was insufficient to evaluate the Veteran's service-connected post-operative residuals of dislocations of the left shoulder and a new medical examination was necessary.  The Board directed that on remand it should be determined whether separate ratings under 38 C.F.R. § 4.73 and/or 38 C.F.R. § 4.142a were warranted. 

In July 2013, the Board found that a remand for additional development was again necessary because the December 2012 and May 2013 VA examiners' opinions were based upon insufficient evidence.  The Board further noted that the November 2012 and May 2013 VA examination reports did not discuss the rotator cuff pathology as required by the Board's remand and the Agency of Original Jurisdiction (AOJ) did not consider whether the Veteran had an associated muscle injury or discuss why a separate rating was not warranted.  The Board found that the matter must again be remanded to ensure compliance with the Board's earlier remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2014, the Board again found that a remand for additional development was necessary.  The Board indicated that the review of the August 2013 VA examination report revealed that the examiner did not discuss the November 2012 and May 2013 VA examination reports that reflected several positive tests results possibly signifying rotator cuff tendinopathy or a tear or the current examination findings which may indicate rotator cuff pathology.  The Board also found that the Veteran should be scheduled for another MRI, as the Veteran had not undergone one since 2009. 

In November 2014, the Board found that a remand for additional development was again necessary.  Following the Board's most recent February 2014 remand, a new MRI study was performed and a new VA examination was conducted with a report prepared in March 2014.  However, the Board found that the new March 2014 VA examination report was inadequate because the examination report did not discuss or reference the results of testing conducted on examination in November 2012, May 2013, or August 2013.  The Board found that the March 2014 VA examination report also did not provide a medical opinion addressing whether it is at least as likely as not that the Veteran has any muscle or tendon injury, to specifically include a rotator cuff disability, associated with his service-connected left shoulder dislocations.  

The Board finds that the directed development has finally been completed, and adequate medical opinions have been obtained.  This case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2015, September 2014, and October 2013, the Veteran submitted a waiver of initial consideration of new evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2014).  

In an October 2014 statement, the Veteran claimed he was no longer able to work due to his service connected left shoulder disability.  The Board finds that the issue of entitlement to TDIU has been raised during the course of the appeal of the increased rating claim for the left shoulder disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the AOJ has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action. 38 C.F.R. § 4.16. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is right hand dominant; therefore, his left shoulder is his minor or nondominant upper extremity.

2.  The service-connected post-operative residuals of dislocations of the left shoulder are manifested by chronic tendonitis of the rotator cuff and shoulder arthritis and the disability picture is shown to be manifested by limitation motion of the left arm to 25 degrees from the side and functional impairment manifested by less movement than normal, weakened movement, excess fatigability, and pain on movement, without evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus.  

3.  The service-connected post-operative residuals of dislocations of the left shoulder are not manifested by a separate muscle disability or neurological disability in the left upper extremity and have not, and do not, cause or aggravate separate muscle or neurological disabilities.    


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for post-operative residuals of left shoulder dislocations have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased rating for the left shoulder disability, VA has met its duty to notify for this claim.  The RO provided a notice letter to the Veteran in November 2003 before the initial adjudication of the claim, and in September 2009.  The claim was readjudicated, most recently in a March 2015 supplemental statement of the case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record establishes that he has been afforded a meaningful opportunity to participate in the adjudication of his claim.  There is no prejudice to him in the Board's considering this issue on its merits.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial and harmless. Thus, adjudication of his claim at this time is warranted.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2002 to March 2015 have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In April 2006, the Veteran notified VA that he had no additional information or evidence to submit in support of his claim.  

The Veteran was afforded VA examinations in November 2006, November 2009, December 2012, May 2013, August 2013, March 2014, and March 2015 to obtain medical evidence as to the severity of the service-connected left shoulder disability.  The Board finds that the VA examinations and medical opinions, taken together, are adequate for adjudication purposes.  The examinations and medical opinions were rendered by medical professionals based on a review of claims file and/or review of the VA treatment records, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The VA examiners described the manifestations of the service-connected left shoulder disability.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations performed subsequent to the 2011 JMR.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 

VA's duties to notify and assist the Veteran have been met.  No further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.

2.  General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594. 

"Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10 , 4.40, 4.45. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis is rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under the provisions of Diagnostic Code 5024, tenosynovitis, is rated on the limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5200, ankylosis of scapulohumeral articulation, a 40 percent evaluation is warranted for unfavorable ankylosis (minor extremity) with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).

Under Diagnostic Code 5201, for rating limitation of motion of the arm, a minimum 20 percent rating is assigned when there is limitation of motion of the minor arm at shoulder level.  A 20 percent rating is also warranted when there is limitation of motion of the minor arm midway between the side and shoulder level.  A maximum 30 percent disability evaluation is warranted when there is limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, a 20 percent evaluation is warranted for impairment of the minor extremity caused by malunion resulting in moderate or marked deformity, or for recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement at the shoulder level, or for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 30 percent evaluation is warranted for impairment caused by fibrous union, a 50 percent evaluation is warranted for nonunion or a false flail joint, and a maximum 70 percent evaluation is warranted for loss of the humeral head (a flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition..."  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, which is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14. 

3.  Analysis

The Veteran asserts that his post-operative residuals of left shoulder dislocations have been more disabling than initially rated.  He contends that a rating in excess of 30 percent is warranted.

Historically, service connection was awarded for the left shoulder disability in a November 1983 rating decision and a 10 percent disability rating was assigned under Diagnostic Code 5203 effective from September 26, 1982.  A June 1996 rating decision assigned a 20 percent rating to the left shoulder disability from February 13, 1996.  A December 1997 rating decision assigned a 30 percent rating to the left shoulder disability from February 13, 1996.  In August 2003, the Veteran filed a claim seeking a rating in excess of 30 percent for his left shoulder disability.

In applying the law to the existing facts, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service-connected left shoulder disability.  

The Veteran's left shoulder disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203-5201.  
Initially, the Board notes that the Veteran's right arm is shown to be his dominant upper extremity for rating purposes.  See the November 2006, December 2012, and May 2013 VA examination reports.  Therefore, the Veteran's left shoulder is his minor or nondominant upper extremity.

A 30 percent rating is assigned to the service-connected left shoulder disability under Diagnostic Code 5201, for limitation of motion of the left arm to 25 degrees from the side.  Under Diagnostic Code 5201, a 30 percent disability evaluation represents the maximum schedular rating available for the minor arm.  Consequently, the Veteran is not entitled to an increased evaluation under that Diagnostic Code for his service-connected left shoulder disability.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45 , regarding weakness, fatigability, incoordination, or pain on movement of a joint. DeLuca, 8 Vet. App. at 204-207.  However, since a 30 percent evaluation has been granted for the Veteran's service-connected left shoulder disability, and since this is the maximum available schedular rating under Diagnostic Code 5201 (for the minor extremity), the Veteran is not entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In an effort to afford the Veteran the highest possible evaluation, the Board has examined all other diagnostic codes pertinent to the shoulder.  There is no evidence of ankylosis of the shoulder joint.  The November 2009, December 2012, May 2013, August 2013, and March 2014 VA examination reports specifically indicate that there was no ankylosis in the joint or the glenohumeral articulation.  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Codes 5200 for the left shoulder disability.  

A rating in excess of 30 percent is not warranted under Diagnostic Codes 5202, based upon other impairment of the humerus.  There is no evidence of malunion, nonunion, fibrous union, or loss of the head of the humerus.  The November 2009, December 2012, May 2013, August 2013, and March 2014 VA examination reports including the MRI reports and x-ray examinations do not show impairment of the humerus.  There are no objective findings of fibrous union of the humerus, nonunion or a false flail joint, or loss of the humeral head (a flail shoulder).  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Codes 5202 for the left shoulder disability.

A rating in excess of 30 percent is not available under Diagnostic Code 5203, based upon impairment of the clavicle or scapula.  Further, the November 2009, December 2012, May 2013, August 2013, and March 2014 VA examination reports indicate that there was no impairment to the scapula or clavicle.  X-rays in 2013  revealed no evidence of acute bony left shoulder abnormality, showing mild degenerative change (arthritis) at the left acromioclavicular joint.  

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A higher rating is not warranted under Diagnostic Code 5003.  As noted above, a 30 percent rating is assigned under Diagnostic Code 5201, limitation of motion of the arm.

The Board finds that assigning a disability rating to the arthritis of the acromioclavicular joint in the left shoulder in addition to the 30 percent rating (under Diagnostic Code 5201) assigned to the service-connected post-operative residuals of dislocations of the left shoulder would result in pyramiding because the same manifestations, pain and limitation of motion of the left arm, would be compensated twice.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As discussed in the Introduction, the June 2011 Joint Motion raised the question as to whether the Veteran may be entitled to separate ratings under 38 C.F.R. § 4.73, pertaining to muscle injuries, and/or 38 C.F.R. § 4.124a, pertaining to neurological conditions for the service-connected post-operative residuals of dislocations of the left shoulder.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a neurological disability due to or aggravated by his service-connected left shoulder disability.  As noted in the Joint Motion, there is evidence of record which shows that the Veteran has several times reported numbness and tingling his left fingers and thumb and he has been diagnosed with left mild median neuropathy and carpal tunnel syndrome.  As such, the Board has conducted extensive development to determine if the Veteran's left shoulder disability caused any residual neurologic impairment. 

The Veteran was afforded a VA examination in December 2012.  An electromyography (EMG) was performed as part of that examination, which showed left mild median neuropathy (carpal tunnel syndrome) at the left wrist.  The examiner stated that she thought that the Veteran's carpal tunnel syndrome might explain his complaints of numbness from the shoulder to the wrist, but that it would not account for his shoulder pain.  The examiner prescribed a left neutral wrist sprint to be worn at night and while performing exacerbating activities and indicated that it should be confirmed that the Veteran was doing proper rotator cuff strengthening exercises for his left shoulder.  The examiner then stated that once the Veteran's numbness was controlled, a re-evaluation by orthopedics would be recommended.  The examiner found no evidence of a cervical radiculopathy, plexopathy, or more generalized peripheral neuropathy affecting the left upper extremity.  

An additional VA examination and medical opinions were obtained in May 2013.  The May 2013 VA examiner was asked to provide a medical opinion as to whether the Veteran has any associated objective neurological abnormalities as a result of his service-connected left shoulder dislocations.  The VA examiner indicated that the Veteran has not had a diagnosis or chronic, progressive complaints of neurological deficit to left upper extremity other than carpal tunnel syndrome which is not related to his left shoulder condition.  The VA examiner stated that carpal tunnel syndrome is a repetitive use disorder and this diagnosis was consistent with the Veteran's occupation of post office mail carrier/sorter which would require constant movement/repetitive movements of hands/wrists.  

An additional VA examination and medical opinions were obtained in August 2013.  The VA examiner opined that it was less likely as not that the Veteran's complaints of numbness and tingling in his left upper extremity can be attributed to a neurological disorder that is the result of his service connected left shoulder dislocations.  The rationale was that the Veteran has a carpal tunnel syndrome which testing shows entrapment at the wrist, not the shoulder.  The Veteran's EMG testing from August 2009 showed left mild median neuropathy at the wrist and this means that the compression of the left median nerve was at the level of the wrist and there was no compression of this nerve proximally.  The VA examiner indicated that therefore, there was no direct association of the median nerve compression due to the left shoulder injury.  It was noted that the Veteran has continued complaints of neurologic symptoms due to the entrapment which was made worse by overuse activities, such as required in his occupation over the last 28 years.  It was also noted that the Veteran reported that he no longer uses bracing for the carpal tunnel syndrome.  

The Board finds that the December 2012, May 2013 and August 2013 VA opinions to be highly probative since the examiners reviewed the evidence of record (VBMS file), the Veteran's medical history, and examination and diagnostic tests findings before rendering an opinion or diagnosis.  The VA examiners provided a rationale for the medical conclusions.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a neurological disability due to or aggravated by his service-connected left shoulder disability and therefore, a separate rating based upon neurological manifestations is not warranted.  

The Board finds that the weight of the competent and credible evidence also establishes that the Veteran does not have a separate muscle disability due to or aggravated by his service-connected left shoulder disability and a separate rating is not warranted for any disability to the rotator cuff.  As noted in the Joint Motion, a November 2006 treatment record indicates there was atrophy of the teres minor and infraspinatous muscles.  

The Veteran was afforded a VA examination in December 2012.  Concerning any muscle involvement, the examiner stated that although the Veteran had tenderness at the anterior and lateral shoulder, representing the area of the tendon of the long head of the biceps and humeral attachment, and anteriorly in the area of the coracohumeral ligament, there was no definite evidence of muscle atrophy.  

An additional VA examination and medical opinion were obtained in May 2013.  The May 2013 VA examiner noted that there was a diagnosis of biceps tendonitis by orthopedics in 2009 and this diagnosis was caused by overuse which was consistent with his job duties as postal mail carrier/sorter and was not related to his previous (e.g. service connected) shoulder condition.  The VA examiner cited to Medscape which indicated that bicipital tendinitis frequently occurs from overuse syndromes of the shoulder which are fairly common in overhead athletes such as baseball pitchers, swimmers, gymnasts, racquet sport enthusiasts (e.g. tennis players), and rowing/kayak athletes.  It was noted that trauma may occur because of direct injury to the biceps tendon when the arm is passed into excessive abduction and external rotation and this pattern of shoulder injury can also occur in the left shoulder of right-handed golfers.  It was noted that many overuse injuries coexist with some degree of bicipital tendinitis and rotator cuff tendinitis.  

Additional VA examination and medical opinions were obtained in August 2013.  The VA examiner opined that that it was less likely as not that the Veteran has a muscle injury, to specifically include a rotator cuff disability, associated with his service-connected left shoulder dislocations.  The rationale was that there are four muscles associated with the rotator cuff: Supraspinatus, Infraspinatus, Teres minor, and Subscapularis.  An MRI of the Veteran's left shoulder was obtained in July 2009 which reports specifically: "the supraspinatus tendon inserts normally at the greater tuberosity...The remaining muscular and musculotendinous contributions to the rotator cuff also have a normal MRI appearance."  The VA examiner noted that while the November 2006 treatment record indicated atrophy of the teres minor and infraspinatus muscles, there is no atrophy identified on examination.  The VA examiner indicated that an associated muscle injury is not apparent based on the evidence available of the type of surgery performed, the evidence found on MRI in 2009, and the comparison made to the right shoulder which has no previous injury or service connection.  

The VA examiner opined that it was less likely as not that any disability or injury of the rotator cuff has been made chronically worse by the Veteran's service-connected left shoulder dislocations or surgery therefore.  The rationale was that there was no evidence of a current rotator cuff injury.  The VA examiner indicated that the remand was reviewed and addressed above and additional evidence that was considered consisted of MRI's of the left and right shoulder.  

An additional VA medical opinion was obtained in March 2015.  The VA examiner stated that taking all material into consideration, the diagnoses were chronic tendonitis of the rotator cuff and shoulder arthritis secondary to the shoulder dislocations and subsequent surgical repair.  The VA examiner noted that shoulder dislocations and surgery are traumatic events both leading to tendon and joint stress.  Separating the symptoms dependent of the surgery versus the dislocation is not possible without mere speculation since both has similar symptoms and differential diagnostic testing (MRIs) have been unsuccessful in showing tear.  

The VA examiner stated that the key to this opinion request was that a rotator cuff tear is a tear of the muscle tendon, not muscle tissue.  The VA examiner cited to the U.S. National Library of Medicine which indicated that "a complete, full thickness tear means that the tear goes all the way through the tendon.  It may be as small as a pinpoint, or the tear may involve the entire muscle tendon.  " U.S. National Library of Medicine.  

The VA examiner stated that the testing done for rotator cuff physiology are noted to be positive in all exams.  However positive testing does not always mean tear.  In the Hawkins, empty can, crank and cross body tests the "positive" sign is complaints of pain.  Pain is subjective even when pain is elicited in these exams the specificity is less than 85 percent on the crank test and 29 percent on the cross body for tear, external rotation and lift off test, the positive sign is weakness.  Specificity is still not 100 percent and the VA examiner cited to Magee DJ Orthopedic Physical Assessment, 5th edition.  The VA examiner stated that the differential diagnosis included muscle tears, impingement syndrome, acromioclavicular joint arthritis, chronic/acute tendonitis, frozen shoulder and others less likely.  The VA examiner stated that given these facts, the MRI is the most sensitive testing results available, the MRIs from 2013 and 2014 show no signs of tendon tear.  

The 2014 MRI revealed that there was susceptibility artifact from a screw in the glenoid that makes evaluation of the glenoid including the labrum impossible.  The subscapularis tendon appears grossly intact.  The supraspinatus tendon and infraspinatus tendon also appear intact with normal signal.  The tendons of the teres minor are unremarkable.  The long head of the biceps tendon was intact.  The acromioclavicular joint was unremarkable.  The 2009 MRI of the left shoulder revealed specifically: "the supraspinatus tendon inserts normally at the greater tuberosity...The remaining muscular and musculotendinous contributions to the rotator cuff also have a normal MRI appearance."  

The Board finds that the December 2012, May 2013, August 2013, and March 2015 VA opinions to be highly probative since the examiners reviewed the evidence of record (VBMS file) and the Veteran's medical history, considered the examination and diagnostic test (MRI and x-ray) findings, and provided medical conclusions with a rationale.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a separate muscle disability due to or aggravated by his service-connected left shoulder disability and therefore, a separate rating based upon a separate muscle manifestations is not warranted.  The VA examination findings show decreased muscle strength in the left shoulder, evaluated as a 4/5 and 3/5.  However, muscle weakness is contemplated in the 30 percent rating under Diagnostic Code 5201 with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran has chronic tendonitis of the rotator cuff secondary to the shoulder dislocations and subsequent surgical repair.  See the March 2015 VA medical opinion.  However, a separate rating for the left shoulder tendonitis of the rotator cuff is not permissible.  Tendonitis may be rated, by analogy to tenosynovitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diseases under Diagnostic Code 5204 will be rated on limitation of motion of the affected parts, as arthritis.  Id.  Under the Rating Schedule, tenosynovitis or tendonitis is rated based upon limitation of motion of the parts affected.   

The Board finds that assigning a disability rating to the tendonitis of the rotator cuff of the left shoulder in addition to the 30 percent rating (under Diagnostic Code 5201) assigned to the service-connected post-operative residuals of dislocations of the left shoulder would result in pyramiding because the same manifestation, limitation of motion of the left arm with pain, would be compensated twice.  As noted, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 30 percent for the Veteran's post-operative residuals of left shoulder dislocations.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).   The claim for an increased rating is denied. 

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected left shoulder disability.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's left shoulder disability reasonably describe and assess the Veteran's disability levels and symptomatology. 

As discussed, the Veteran's symptoms and functional limitations due to the left shoulder disability are contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  The rating criteria reasonably describe his disability level and symptomatology.  The rating criteria for shoulder disabilities specifically provide for disability ratings based on limitation of motion of the arm including ankylosis and functional loss or impairment due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca).  That is, in considering functional limitation, the Board necessarily takes into account all of the Veteran's left shoulder related symptomatology.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 



ORDER

A disability rating greater than 30 percent for post-operative residuals of left shoulder dislocations is denied.


REMAND

The Veteran asserts that a TDIU is warranted because his service-connected left shoulder disability prevents his from substantially gainful employment as a mail man.  At this time, the Veteran meets the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The record shows that the Veteran has a combined total rating of 70 percent.  The TDIU claim is considered "part and parcel" of the claim for an increased rating for the left shoulder disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board finds that due process mandates that this issue be remanded to the AOJ for adjudication in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an application for TDIU and ask him to complete and return the form to the AOJ. 

2.  Thereafter, adjudicate the claim for TDIU in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


